                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MISSOURI
                                  CENTRAL DIVISION

LORI HOPKINS, individually and                )
on behalf of others similarly situated,       )
                                              )
        and                                   )
                                              )
KILA HAGLER, individually and                 )
on behalf of others similarly situated,       )
                                              )
        v.                                    )       Case No. 2: 19-CV-04054-NKL
                                              )
AEROCARE HOME MEDICAL                         )       JURY TRIAL DEMANDED
EQUIPMENT, INC., et. al.                      )
                                              )
        Defendants.                           )

                      DECLARATION OF COUNSEL IN SUPPORT OF
                      REQUEST TO BE APPOINTED CLASS COUNSEL

        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct to the best of my knowledge and belief:

        1.     I am duly licensed to practice law in the State of Missouri, the United States District

Court of the Western District of Missouri, and the United District Court of the Eastern District of

Missouri.

        2.     I am currently co-counsel of record for the Plaintiffs in this case.

        3.     I received my Bachelor of Arts in Political Science from Truman State University

in 2007. I received my Juris Doctorate Degree, from the University of Missouri-Columbia in 2010.

        4.     I have practiced with the law firm Newman, Comley and Ruth, P.C. since 2016,

where I am now a shareholder. Prior to that I practiced at Carson and Coil, P.C. for five and a half

years. My practice focuses on general civil litigation, employment litigation and civil rights

litigation.




                                      1
         Case 2:19-cv-04054-NKL Document 78-1 Filed 05/18/20 Page 1 of 24
        5.      Kimberly Guthrie is a senior associate in my office, with experience in general civil

litigation, including employment disputes. She received her Bachelor of Arts in Political Science

from the University of Missouri-Columbia in 2012. She received her Juris Doctorate Degree from

the University of Missouri-Columbia, graduating with honors, in 2015.

        6.      Newman, Comley and Ruth, P.C. is a long-standing civil litigation firm in mid-

Missouri that has been in existence since 1993. The firm represents clients in all manner of

employment actions, including matters involving the Fair Labor Standards Act and federal and

state anti-discrimination laws.     The firm also has experience handling civil rights claims,

specifically those made against municipal actors.

        7.      By way of example, I have represented clients in the following employment and

civil rights related matters:

        Fuchs v. Department of Revenue, Circuit Court of Cole County, Missouri Case Number

        11AC-CC00486-01 (represented the Plaintiff alleging workplace discrimination in

        violation of the Missouri Human Rights Act); Turk v. Radiowire.net, Inc., et al., Circuit

        Court of Cole County, Missouri Case Number 18AC-CC00353 (represented the

        Defendants against allegations of improper pay and wrongful discharge in a potential class

        action); Struttman v. Korte, et al., United States District Court for the Eastern District of

        Missouri, Case Number 2:19-CV-0072-PLC (representing the Defendants in a claimed

        civil rights violation related to the death of an inmate).

        8.      Newman, Comley and Ruth, P.C., with the assistance of Cook, Vetter, Doerhoff &

Landwehr has the resources to represent the putative collective class in this case and is committed

to doing so if the Court appoints it as class co-counsel.




                                     2
        Case 2:19-cv-04054-NKL Document 78-1 Filed 05/18/20 Page 2 of 24
       9.        Newman, Comley and Ruth, P.C. began its representation of a client in this matter

in October of 2018.

       10.        Both Kim Guthrie and I worked on this matter (as well as very minimal work from

another associate, John T. Brooks). I have practiced law approximately ten (10) years, and Kim

Guthrie has practice law for approximately five (5) years. My normal hourly rate for all matters

in our office is $300 per hour and Ms. Guthrie's is $240.

       11.       We used legal assistants and paralegals for work on this matter where appropriate

but are not submitting any time or asking to be reimbursed for their work.

       12.       Newman, Comley and Ruth, P.C. has incurred out of pocket expenses in the amount

of $ 1,935.61.

       13.       Newman, Comley and Ruth, P.C. kept time records for the time expended by

attorneys in connection with the investigation and litigation of this matter. True and accurate

copies of those time records are attached to this Declaration. As shown on the time records, the

following time was expended:

                 Ryan J. McDaniels     202 hours @ $300/hour=       $60,600

                 Kim Guthrie           148.2 hours @ $240/hour=     $35,568

                 John T. Brooks        3.2 hours @ $215/hour=       $688

                                              Total:                $96,856

       14.       Newman, Comley and Ruth, P.C.'s representation of the Plaintiffs in this matter

was under a contingency fee agreement.

       I declare that to the best of my knowledge that the foregoing is true and correct.




                                     3
        Case 2:19-cv-04054-NKL Document 78-1 Filed 05/18/20 Page 3 of 24
Executed this 1st day of May, 2020 in Jefferson City, Missouri.




                                            _______________________________
                                            Ryan J. McDaniels




                             4
Case 2:19-cv-04054-NKL Document 78-1 Filed 05/18/20 Page 4 of 24
Date            Attorney    Description                                                                       Hours
                            Preparation for conference with Kari Schulte and Matt Clement; email
                            correspondence with Kila Hagler in preparation for conference; conference with
   10/12/2018 RJM           Kari Schulte and Matt Clement                                                             2.5
                            Email correspondence to Kila Hagler regarding wage and hour claims; review of
   10/15/2018 RJM           responsive email                                                                          0.1
   10/16/2018 RJM           Email correspondence to Matt Clement and Kari Schulte                                     0.2
   10/19/2018 RJM           Telecon with Lori Hopkins regarding wage and hour claim                                   0.2
                            Telecons with Kila Hagler and Lori Hopkins regarding initial client meetings;
                            email correspondence with Matt Clement and Kari Schulte regarding initial
   10/22/2018 RJM           client meetings                                                                           0.6
                            Office conference with Lori Hopkins; telecon with Kila Hagler; confer with
                            Matt Clement and Kari Schulte; preparation of email correspondence to Lori
   10/31/2018 RJM           Hopkins and Kila Hagler regarding potential claims                                         2

   12/31/2018 RJM           Email correspondence with Matt Clement and Kari Schulte regarding case status             0.1
     1/9/2019 RJM           Email correspondence with Lori Hopkins regarding case status                              0.1
    1/14/2019 RJM           Confer with Matt Clement regarding case status and preparation of filings                 0.6
                            Review of fee agreements; email correspondence with Kila Hagler and Lori
       1/15/2019 RJM        Hopkins regarding fee agreements                                                          0.5
                            Review and analyze research memorandum from Kim Guthrie related to FLSA
       1/22/2019 RJM        issues, on call time and state law claims                                                 0.5
                            Conference with Kim Guthrie regarding research on FLSA issues in preparation
                            for filing complaint; email correspondence to all Plaintiffs' counsel regarding
       1/23/2019 RJM        same                                                                                      0.5
                            Email correspondence with all Plaintiffs' counsel regarding corporate structure
       2/11/2019 RJM        of AeroCare                                                                               0.2
       2/13/2019 RJM        Email correspondence with Matt Clement regarding draft Complaint                          0.2
                            Review draft Complaint and research regarding issues of joinder, removal, and
                            venue; review notes regarding client conferences in preparation for telephone
       2/14/2019 RJM        conference on 2/15/2019                                                                   1.4



                           Case 2:19-cv-04054-NKL Document 78-1 Filed 05/18/20 Page 5 of 24
                 Preparation for telecon with all Plaintiffs' counsel regarding draft Complaint and
                 issues regarding same including named Plaintiff, venue, and confirmation of
2/15/2019 RJM    facts; telecon with all Plaintiffs' counsel regarding same                           0.7
                 Email correspondence to Kila Hagler and Lori Hopkins regarding additional
                 information needed for Complaint; telecon with Kila Hagler regarding
2/19/2019 RJM    Complaint                                                                            0.4
                 Brief review and additional revision to Complaint in preparation for sending to
3/11/2019 RJM    all Plaintiffs' counsel                                                              0.2
                 Attention to Matt Clement and Kari Schulte's revisions to Complaint; email
3/12/2019 RJM    correspondence with all Plaintiffs' counsel regarding same                           0.7
                 Telecon with all Plaintiffs' counsel regarding Complaint; review of revised
                 Complaint; email correspondence with all Plaintiffs' counsel regarding revised
3/13/2019 RJM    Complaint                                                                            0.6
                 Email correspondence to Kila Hagler and Lori Hopkins regarding Complaint
3/14/2019 RJM    and consents                                                                         0.3
                 Email correspondence with Kila Hagler and Lori Hopkins; email
                 correspondence with all Plaintiffs' counsel regarding filing of Complaint and
3/15/2019 RJM    entries of appearance                                                                0.3
3/19/2019 RJM    Prepare entries of appearance and attention to filing same                           0.2
                 Detailed review of Motion to Dismiss filed by Defendants and case law in
                 support in preparation for telecon with all Plaintiffs' counsel regarding
                 suggestions in opposition to Defendants' Motion to Dismiss; telecon with all
                 Plaintiffs' counsel regarding suggestions in opposition to Defendants' Motion to
4/18/2019 RJM    Dismiss                                                                              0.9
                 Email correspondence with all Plaintiffs' counsel and Defendants' counsel
                 regarding Rule 26 conference; review of Court's Order regarding EAP program;
                 review of Court's General Order regarding same; review mediator list; attention
4/22/2019 RJM    to mediator choice                                                                   1.3
                 Email correspondence with all Plaintiffs' counsel regarding Rule 26 disclosures
                 and conference; attention to suggestions in opposition of Defendants' Motion to
4/23/2019 RJM    Dismiss                                                                              0.4




                Case 2:19-cv-04054-NKL Document 78-1 Filed 05/18/20 Page 6 of 24
                 Rule 26(f) telephone conference with all Plaintiffs' counsel and Defendants'
                 counsel; review and revise suggestions in opposition to Defendants' Motion to
4/24/2019 RJM    Dismiss                                                                          1.2
                 Email correspondence with all Plaintiffs' counsel and Defendants' counsel
4/26/2019 RJM    regarding mediation                                                              0.3
                 Attention to suggestions in opposition to Defendants' Motion to Dismiss; email
                 correspondence with all Plaintiffs' counsel and Defendants' counsel regarding
4/29/2019 RJM    scheduling mediation                                                              1
                 Attention to suggestions in opposition to Defendants' Motion to Dismiss and
4/30/2019 RJM    Rule 26 disclosures                                                              0.4

 5/2/2019 RJM    Correspondence in preparation for tomorrow's hearing and mediation scheduling    1.2
                 Preparation for hearing with Court; telephone hearing with Court regarding
 5/3/2019 RJM    scheduling order                                                                 0.4
 5/6/2019 RJM    Attention to discovery requests and Rule 26 disclosures                          2.5
 5/7/2019 RJM    Prepare discovery requests to AeroCare entities                                    3
                 Attention to mediation deadline and emails; telecon with Defendants' counsel
                 regarding mediation and Rule 26 disclosures; correspondence with mediator's
 5/8/2019 RJM    office regarding mediation                                                       0.5
                 Attention to documents for production and designation as part of Rule 26
 5/9/2019 RJM    disclosures                                                                      1.3
5/10/2019 RJM    Attention to final draft of Rule 26 disclosures and documents                    0.4
                 Prepare discovery requests to Defendants; email correspondence with all
                 Plaintiffs' counsel regarding same; review and analysis of Defendants' Rule 26
                 disclosures; email correspondence with all Plaintiffs' counsel regarding
5/13/2019 RJM    Defendants' Rule 26 disclosures                                                   2
                 Review of Defendants' Reply Suggestions in Support of Motion to Dismiss;
5/14/2019 RJM    email correspondence with all Plaintiffs' counsel regarding same                 0.4
                 Email correspondence with Defendants' counsel regarding outstanding discovery
 6/4/2019 RJM    requests                                                                         0.1
6/14/2019 RJM    Attention to pending discovery and preparation of mediation statement            0.4




                Case 2:19-cv-04054-NKL Document 78-1 Filed 05/18/20 Page 7 of 24
                 Attention to litigation strategy, preparation of mediation statement and Court
                 Order related to Motion to Dismiss; prepare for telecon with all Plaintiffs'
                 counsel; telecon with all Plaintiffs' counsel regarding discovery and mediation
6/17/2019 RJM    statement; revise mediation statement                                             2.1
                 Email correspondence with Lori Hopkins regarding mediation; prepare
6/18/2019 RJM    discovery requests                                                                0.7
                 Email correspondence with Kila Hagler regarding case status; telecon with Lori
6/20/2019 RJM    Hopkins regarding mediation                                                       0.5
6/21/2019 RJM    Attention to Lori Hopkins' discovery responses                                    0.3
6/24/2019 RJM    Email correspondence with mediator regarding mediation                            0.3
                 Review of Rule 26 disclosures and mediation statement in preparation for
6/25/2019 RJM    mediation; attend mediation                                                       6.4
 7/5/2019 RJM    Review of Lori Hopkins' draft discovery responses                                 0.2
                 Review of discovery requests to Defendants to determine if additional discovery
                 is required in light of mediation information; email correspondence to all
 7/9/2019 RJM    Plaintiffs' counsel regarding same                                                0.4
                 Attention to golden rule letter from Defendants' counsel; correspondence with
                 all Plaintiffs' counsel regarding same and response to letter and extension of
7/16/2019 RJM    time for discovery                                                                0.3
7/21/2019 RJM    Legal research regarding numerousity requirements for class actions                 1
 8/6/2019 RJM    Preparation of post-mediation statement                                           0.5
                 Attention to order approving motion to amend; email correspondence with all
8/19/2019 RJM    Plaintiffs' counsel regarding filing amended Complaint                            0.3
                 Review and revise proposed protective order; email correspondence with all
8/28/2019 RJM    Plaintiffs' counsel regarding protective order                                    0.5
 9/2/2019 RJM    Email correspondence with all Plaintiffs' counsel regarding discovery schedule    0.2
 9/7/2019 RJM    Review voluminous discovery responses from Defendants                             2.5
                 Review voluminous discovery responses from Defendants; email
 9/8/2019 RJM    correspondence with all Plaintiffs' counsel regarding possible deponents           3
                 Conference with Kim Guthrie regarding discovery review and Rule 26
                 supplementation; email correspondence with all Plaintiffs' counsel regarding
 9/9/2019 RJM    needed depositions                                                                0.7
9/18/2019 RJM    Review voluminous discovery responses from Defendants                               1

                Case 2:19-cv-04054-NKL Document 78-1 Filed 05/18/20 Page 8 of 24
                  Review voluminous discovery responses from Defendants; prepare
 9/19/2019 RJM    memorandum regarding same                                                             3
                  Telecon with Matt Clement regarding discovery issues; email correspondence
                  with Defendants' counsel regarding discovery issues and Defendants' policies
10/17/2019 RJM    and procedures; prepare topics for corporate representative deposition               1.5
10/21/2019 RJM    Prepare topics for Defendants' corporate representative deposition                     1
                  Attention to discovery and Rule 26 disclosures; telecon with all Plaintiffs'
 11/1/2019 RJM    counsel regarding depositions and Rule 26 disclosures                                0.5
                  Email correspondence with Matt Clement regarding scheduling of Everette
                  Webb's deposition; telecon to schedule place to hold deposition of Everette
 11/8/2019 RJM    Webb                                                                                 0.3
                  Attention to Kila Hagler's Rule 26 disclosures and supplemental discovery
11/12/2019 RJM    responses for Lori Hopkins                                                           0.3
                  Conference with Kim Guthrie regarding strategy for Defendants' corporate
                  representative depositions; prepare for deposition of Everette Webb; attention to
                  deposition rules regarding corporate representative deposition and limitation on
                  time for deposition; attention to serving subpoena on Everette Webb; email
                  correspondence with all Plaintiffs' counsel regarding corporate representative
                  depositions throughout day; research regarding multiple notices of corporate
11/13/2019 RJM    representative depositions                                                           2.5
                  Review of additional discovery responses and documents produced by
                  Defendants; research regarding joint employer theory under the FLSA; research
                  regarding applicability of subsequent remedial measures doctrine in FLSA case;
                  email correspondence with all Plaintiffs' counsel regarding discovery documents
11/18/2019 RJM    recently produced by Defendants                                                       4
                  Telecon with all Plaintiffs' counsel regarding litigation strategy, discovery, and
                  depositions; attention to subpoena to Everette Webb; attention to letter sent from
                  Defendants' counsel regarding objections to corporate representative deposition
                  notice; email correspondence with all Plaintiffs' counsel regarding Defendants'
11/19/2019 RJM    objections to corporate representative deposition notice                             1.3




                 Case 2:19-cv-04054-NKL Document 78-1 Filed 05/18/20 Page 9 of 24
                  Prepare and revise response to Defendants' objections to corporate
                  representative deposition notice; telecon with all Plaintiffs' counsel regarding
                  discovery; preparation of one-page summary of discovery dispute to the Court;
                  telecon with Defendants' counsel regarding scheduling Everette Webb's
11/20/2019 RJM    deposition                                                                              2.3

                  Attention to discovery disputes; review and revise one-page summary regarding
11/21/2019 RJM    discovery dispute; review additional payroll records sent from Defendants                1

                  Email correspondence with all Plaintiffs' counsel and Defendants' counsel
                  regarding Everette Webb's deposition; research in preparation for hearing
                  regarding discovery dispute; telephone hearing regarding discovery dispute;
                  telecon with all Plaintiffs' counsel regarding recent discovery requests sent from
11/22/2019 RJM    Defendants; review of Defendants' January 2016 employment handbook                      3.2
                  Detailed review of Defendants' discovery responses to prepare for corporate
11/25/2019 RJM    representative and Everette Webb depositions                                            5.5
                  Travel to and from Kansas City; attend depositions of Defendants' corporate
11/26/2019 RJM    representative                                                                          13
                  Conference with Kim Guthrie regarding corporate representative deposition,
                  strategy, and litigation steps; review documents produced by Defendants during
                  deposition; attention to strategy in relation to corporate representative's inability
11/27/2019 RJM    to discuss specific topics                                                                2
 12/9/2019 RJM    Prepare for deposition of Everette Webb                                                 1.3
                  Prepare for deposition of Everette Webb; conference with Kim Guthrie
                  regarding same; telecon with Matt Clement regarding deposition of Everette
12/10/2019 RJM    Webb                                                                                    6.2
                  Prepare for deposition of Everette Webb; travel to and from Lebanon; depose
12/11/2019 RJM    Everette Webb                                                                           9.2
                  Conference with Kim Guthrie regarding needed research regarding base wage
                  rate when a bonus or on-call fee is paid; consideration of calculation of damages
                  for class members; review of payroll documents and employer information;
12/12/2019 RJM    email correspondence to Defendants' counsel regarding same                              1.4


                 Case 2:19-cv-04054-NKL Document 78-1 Filed 05/18/20 Page 10 of 24
                  Attention to payroll records and preparation of spreadsheet to calculate damages
12/13/2019 RJM    for all CSRs                                                                         4
12/17/2019 RJM    Conference with Kim Guthrie regarding estimating damages and regular rate          0.3
                  Email correspondence with all Plaintiffs' counsel regarding depositions of
12/20/2019 RJM    Everette Webb and Dan Bunting                                                      0.2
                  Review of Defendants' corporate representative's deposition for reference to
                  statements regarding entity spreadsheet exhibit and on-call policies for each
12/24/2019 RJM    entity                                                                             0.5
                  Attention to payroll records and preparation of spreadsheet to calculate damages
12/28/2019 RJM    for all CSRs                                                                        4
                  Attention to payroll records and preparation of spreadsheet to calculate damages
12/30/2019 RJM    for all CSRs; attention to upcoming deadlines and case progress                    1.8
                  Attention to suggestions in support of Plaintiffs' Motion for Conditional Class
12/31/2019 RJM    Certification; email correspondence with all Plaintiffs' counsel regarding same    1.8
                  Make additional revisions to suggestions in support of Plaintiffs' Motion for
                  Conditional Class Certification; email correspondence with all Plaintiffs'
  1/2/2020 RJM    counsel regarding same; review of proposed class notice                            2.1
                  Review of proposed class notice; continued attention to and revisions of
                  suggestions in support of Motion for Conditional Class Certification; email
                  correspondence with all Plaintiffs' counsel regarding same; telecon with all
                  Plaintiffs' counsel regarding same; attention to scheduling order and deadlines
  1/3/2020 RJM    and determine whether additional time is needed                                    4.2
                  Prepare attorneys' declaration for filing with Motion for Conditional Class
  1/4/2020 RJM    Certification                                                                       1
                  Review of payroll records and preparation of spreadsheet to calculate damages
  1/5/2020 RJM    for all CSRs                                                                       5.8
                  Attention to finalizing suggestions in support of Motion for Conditional Class
                  Certification and class notice; email correspondence and telecon with all
                  Plaintiffs' counsel regarding same; review protective order and Defendants'
  1/6/2020 RJM    discovery responses regarding manner to attach exhibits to Motion                  2.1
                  Conference with all Plaintiffs' counsel regarding upcoming litigation costs,
                  notices, and experts and estimation of damages based on payroll records review
  1/7/2020 RJM    thus far                                                                           0.5

                 Case 2:19-cv-04054-NKL Document 78-1 Filed 05/18/20 Page 11 of 24
                 Review proposed correspondence to Defendants' counsel regarding corporate
                 representative deposition; email correspondence with all Plaintiffs' counsel
1/15/2020 RJM    regarding same                                                                         0.3
                 Email correspondence with Frank Neuner regarding mediation and status; email
1/17/2020 RJM    correspondence with all Plaintiffs' counsel regarding same                             0.3
                 Email correspondence with all Plaintiffs' counsel regarding discovery deadlines
1/28/2020 RJM    and strategy to move case forward                                                      0.4
                 Email correspondence with all Plaintiffs' counsel regarding telecon with
1/30/2020 RJM    Defendants' counsel and potential settlement value of case                             0.6
                 Telecon with all Plaintiffs' counsel regarding settlement analysis and upcoming
                 telecon with Defendants' counsel; telecon with Lori Hopkins regarding status;
1/31/2020 RJM    telecon with Kila Hagler regarding status                                              1.8
                 Attention to payroll records and preparation of spreadsheet to calculate damages
 2/1/2020 RJM    for all CSRs;                                                                          6.3

                 Attention to payroll records and preparation of spreadsheet to calculate damages
                 for all CSRs; email correspondence with all Plaintiffs' counsel; attention to letter
                 from Defendants' counsel; telecon with Matt Clement regarding Defendants'
 2/3/2020 RJM    request for extension; review of additional payroll records produced                   1.7
                 Research with regard to statute of limitations for collective actions versus class
                 actions and tolling; research with regard to attorney-client privilege as it applies
                 to business decisions made by general counsel; telecon with Matt clement
                 regarding potential settlement and tolling; email correspondence with
                 Defendants' counsel regarding discovery and depositions; review of deposition
 2/4/2020 RJM    testimony regarding Defendants' counsel's correspondence                               3.8
 2/5/2020 RJM    Review additional payroll records to ensure no additional class members exist          0.5

                 Review of settlement offer from Defendants; review and analyze locations listed
                 in settlement proposal as compared to our payroll damage analysis; telecon with
                 all Plaintiffs' counsel regarding potential counter offer; email correspondence
 2/7/2020 RJM    with all Plaintiffs' counsel regarding discrepancy regarding locations                 2.5




                Case 2:19-cv-04054-NKL Document 78-1 Filed 05/18/20 Page 12 of 24
                   Conference with Kim Guthrie regarding settlement offer and attention to making
                   outline of considerations for telecon with all Plaintiffs' counsel; telecon with all
                   Plaintiffs' counsel regarding settlement offer; attention to making counter-
                   settlement offer; review deposition and discovery documents regarding average
2/10/2020 RJM      hours of CSRs worked while on-call                                                     2.8
                   Attention to Defendants' response to settlement counter-offer and telecon with
                   all Plaintiffs' counsel regarding same; review of payroll documents and
                   discovery documents to determine locations with improper pay and CSR on-call
                   policies; email correspondence with Defendants' counsel regarding
2/12/2020 RJM      discrepancies in records and list provided with settlement offer                        4
                   Email correspondence with all Plaintiffs' counsel regarding settlement offer;
                   email correspondence with Kila Hagler and Lori Hopkins regarding settlement
2/13/2020 RJM      offer; telecon with Kila Hagler regarding settlement offer                             0.7
                   Attention to settlement proposal and locations for on-call employees; email
2/14/2020 RJM      correspondence with all Plaintiffs' counsel regarding settlement proposal               1
                   Email correspondence with all Plaintiffs' counsel regarding settlement; telecon
2/17/2020 RJM      with all Plaintiffs' counsel regarding settlement                                      0.9
                   Email correspondence with Defendants' counsel regarding extension of time for
                   response to Motion for Conditional Class Certification; review proposed consent
2/19/2020 RJM      motion and order                                                                       0.6
                   Email correspondence with all Plaintiffs' counsel regarding settlement
                   negotiations; research regarding award of multipliers in FLSA actions; attention
2/24/2020 RJM      to fees billed in case                                                                 2.9

                   Attention to attorney's fee analysis; review of attorney fee motions filed in other
2/25/2020 RJM      matters; email correspondence with all Plaintiffs' counsel regarding settlement        1.2
2/27/2020 RJM      Review of Court Order and scheduling of settlement deadlines                           0.2

 3/9/2020   RJM    Email correspondence with all Plaintiffs' counsel regarding attorney's fee motion      0.3
3/16/2020   RJM    Attention to fees billed in case and Motion for Attorney's Fees                        0.4
3/30/2020   RJM    Edit and revise billing entries for inclusion in Motion for Attorneys' Fees            1.3
 4/6/2020   RJM    Attention to release agreement; attention to affidavits in support of fee motion       0.4


                  Case 2:19-cv-04054-NKL Document 78-1 Filed 05/18/20 Page 13 of 24
                 Review proposed settlement agreement; review of location list; preparation of
 4/7/2020 RJM    notes regarding same in preparation for tomorrow's phone conference                1.5
                 Preparation of redline edits and comments to proposed settlement agreement;
                 telephone conference with co-counsel regarding revisions to proposed settlement
                 agreement; telephone conference with Kim Guthrie regarding draft of proposed
 4/8/2020 RJM    order                                                                              2.3
                 Preparation of Proposed Settlement Order; review of proposed Notice to Class;
                 email correspondence regarding settlement of this matter and finalizing
4/10/2020 RJM    settlement documents                                                               3.3
                 Review and revise proposed Order; review and revise proposed Notice; review
4/13/2020 RJM    of motion for extension                                                            0.5
                 Review of revised notice and order; email correspondence regading finalizing
4/14/2020 RJM    same                                                                               0.5
                 Attention to settlement finalization; review of redline from Anne Baggott;
                 telephone conference with co-counsel regarding potential changes; begin
4/24/2020 RJM    preparation of new motion for class certification                                  2.5
                 Preparation of Motion for Class Certification, Memorandum in Support and
4/27/2020 RJM    Revised Order Approving Settlement                                                 3.5
                 Preparation of Joint Motion to Approve FLSA Collective Settlement; review of
                 email correspondence regarding settlement of attorneys' fee matter; attention to
4/28/2020 RJM    redline changes to settlement agreement from defense counsel                       4.5
                 Attention to finalizing and editing settlement documents and pleadings;
4/29/2020 RJM    preparation of declaration in support of fee motion                                  5
                 Revise declaration in support of fee motion; email discussion regarding
                 finalizing fee motion and reqeust for fees; finalize settlement documents;
                 attention to client signatures on settlement agreement and explanation of
4/30/2020 RJM    settlement agreement                                                                2.5
 5/1/2020 RJM    Finzlize for filing settlement documents and fee motion                             1.5
                                                                                          TOTAL     202




                Case 2:19-cv-04054-NKL Document 78-1 Filed 05/18/20 Page 14 of 24
Date               Attorney    Description                                                                      Hours
                               Legal research regarding whether employees of AeroCare should be paid for all
       1/18/2019 KJZG          on-call time or only that time when they are actually taking calls                       1
                               Legal research regarding whether employees of AeroCare should be paid for all
                               on-call time or only that time when they are actually taking calls; begin
       1/19/2019 KJZG          preparing legal memorandum regarding same                                              2.5
                               Legal research regarding state law claims to bring for failure to pay overtime
                               wages; prepare legal memorandum regarding same; continue legal research
                               regarding whether employees of AeroCare should be paid for all on-call time or
                               only that time when they are actually taking calls; continue preparing legal
                               memorandum regarding same; legal research regarding whether AeroCare
                               should receive credit toward unpaid wages for flat fee paid to employees to be
       1/21/2019 KJZG          on-call; prepare legal memorandum regarding same                                         6
                               Continue legal research regarding state law claims to bring for failure to pay
       1/22/2018 KJZG          overtime wages; continue preparing legal memorandum regarding same                       2
                               Conference with Ryan McDaniels regarding research on FLSA issues in
       1/23/2019 KJZG          preparation for filing complaint                                                       0.3
                               Telecon with all Plaintiffs' counsel regarding draft Complaint and issues
       2/15/2019   KJZG        regarding same including named Plaintiff, venue, and confirmation of facts             0.4
        3/8/2019   KJZG        Revise Complaint to have only one named Plaintiff and add additional facts             0.8
       3/11/2019   KJZG        Review Complaint and make additional revisions to Complaint                            0.5
       3/13/2019   KJZG        Telecon with all Plaintiffs' counsel regarding Complaint                               0.3
                               Attention to judge assignment and consideration whether to seek change of
       3/18/2019 KJZG          judge                                                                                  0.2
                               Email correspondence with all Plaintiffs' counsel and Defendants' counsel
        4/2/2019 KJZG          regarding extension of time for AeroCare to file responsive pleading                   0.3
                               Attention to Defendants' filings this date and entry of Court Orders; review
       4/17/2019 KJZG          Motion to Dismiss filed by Defendants                                                  0.6
                               Attention to Defendants' filings this date and entry of Court Orders; review
                               Motion to Dismiss filed by Defendants; email correspondence with all Plaintiffs'
       4/17/2019 KJZG          counsel regarding response to Motion to Dismiss                                        0.8



                              Case 2:19-cv-04054-NKL Document 78-1 Filed 05/18/20 Page 15 of 24
                  Prepare suggestions in opposition to Defendants' Motion to Dismiss; legal
4/23/2019 KJZG    research to prepare same; attention to joint scheduling order                       2.7
                  Rule 26(f) telephone conference with all Plaintiffs' counsel and Defendants'
4/24/2019 KJZG    counsel                                                                             0.7
                  Revise suggestions in opposition to Defendants' Motion to Dismiss; email
4/30/2019 KJZG    correspondence with all Plaintiffs' counsel                                         0.7
 5/3/2019 KJZG    Telephone hearing with Court regarding scheduling order                             0.2
                  Attention to Defendants' Rule 26 disclosures; attention to discovery requests to
5/13/2019 KJZG    Defendants and to drafting same                                                      1
                  Attention to discovery requests to Defendants and revisions to same; attention to
                  discovery requests sent from Defendants; email correspondence with all
6/14/2019 KJZG    Plaintiffs' counsel regarding same                                                  1.1

                  Prepare mediation statement; email correspondence with Lori Hopkins regarding
                  responding to discovery; telecon with all Plaintiffs' counsel regarding discovery
6/17/2019 KJZG    and mediation statement; revise and finalize discovery to all Defendants            2.6
                  Attention to responses to discovery sent from Defendants; extended telecon with
6/20/2019 KJZG    Lori Hopkins regarding upcoming mediation and discovery responses                     2
6/25/2019 KJZG    Prepare answers to Defendants' interrogatories; attend mediation                    5.8
                  Prepare objections and answers to Defendants' interrogatories and requests for
6/27/2019 KJZG    production of documents                                                             1.4
                  Prepare objections and answers to Defendants' interrogatories and requests for
 7/1/2019 KJZG    production of documents                                                             1.4
                  Telecon with Lori Hopkins regarding discovery responses; revise discovery
                  responses to Defendants; attention to email correspondence from Lori Hopkins
 7/2/2019 KJZG    regarding social media posts                                                        0.5
                  Prepare objections, answers, and responses to Defendants' discovery requests;
 7/3/2019 KJZG    email correspondence with all Plaintiffs' counsel regarding same                    0.8

                  Continue preparing discovery objections and responses; email correspondence
 7/5/2019 KJZG    with all Plaintiffs' counsel; email correspondence with Lori Hopkins                1.1
                  Email correspondence with all Plaintiffs' counsel; finalize discovery objections
 7/8/2019 KJZG    and responses                                                                       0.4

                 Case 2:19-cv-04054-NKL Document 78-1 Filed 05/18/20 Page 16 of 24
                   Email correspondence with Kila Hagler; attention to additional Rule 26
 7/18/2019 KJZG    disclosure documents sent from Defendants this date                                 0.5

                   Email correspondence with all Plaintiffs' counsel regarding status of discovery
 7/19/2019 KJZG    and adding an additional party and potentially adding Missouri state law claims     0.2
  8/1/2019 KJZG    Email correspondence with Lori Hopkins                                              0.2
                   Attention to email correspondence from Court regarding post-mediation
                   statement; prepare post-mediation statement; email correspondence with all
  8/6/2019 KJZG    counsel and mediator; telecon with Defendants' counsel's office                      1
                   Attention to email correspondence from Defendants' counsel; review and revise
 8/26/2019 KJZG    proposed protective order                                                           0.9
 8/28/2019 KJZG    Further attention and revision to proposed protective order                         0.3
                   Conference with all Plaintiffs' counsel regarding strategy and status; email
  9/5/2019 KJZG    correspondence with client regarding deposition                                     0.8
                   Conference with Ryan McDaniels regarding discovery review and Rule 26
  9/9/2019 KJZG    supplementation                                                                     0.3
                   Email correspondence with all Plaintiffs' counsel regarding deposition notice of
                   Defendants' corporate representative; attention to corporate representative
                   deposition notices; attention to Federal Rules regarding depositions, time limit,
10/21/2019 KJZG    and number that can be taken                                                        1.3
                   Attention to Defendants' discovery responses, Ryan McDaniels' memorandum
                   regarding same, and protective order; email correspondence with all Plaintiffs'
                   counsel regarding same; email correspondence with Kila Hagler to get
                   information for additional Rule 26 disclosures and deposition dates; email
                   correspondence with Defendants' counsel regarding depositions of Defendants'
                   corporate representatives and Plaintiffs' depositions; email correspondence with
10/22/2019 KJZG    Lori Hopkins regarding deposition dates                                             1.6
                   Phone message to Kila Hagler regarding scheduling deposition; email to Lori
                   Hopkins regarding deposition; email correspondence with all Plaintiffs' counsel
10/24/2019 KJZG    regarding Plaintiffs' depositions                                                   0.5
                   Email correspondence with Kila Hagler regarding deposition and Rule 26
10/26/2019 KJZG    disclosures                                                                         0.3


                  Case 2:19-cv-04054-NKL Document 78-1 Filed 05/18/20 Page 17 of 24
                   Attention to Defendants' discovery responses and Plaintiffs' discovery responses
                   to prepare Lori Hopkins for her deposition; conference with Lori Hopkins and
                   Karie Schulte to prepare Lori Hopkins for deposition; email correspondence
                   with all Plaintiffs' counsel regarding Plaintiffs' depositions; attention to Court's
                   docket entry regarding protective order; email correspondence with Kila Hagler
10/28/2019 KJZG    throughout day regarding depositions; email correspondence with Lori Hopkins           3.1
10/30/2019 KJZG    Email correspondence with Kila Hagler                                                  0.4
10/31/2019 KJZG    Attention to documents sent from client                                                0.2

                   Attention to scheduling depositions of Plaintiffs and Defendants' corporate
                   representatives; email correspondence with Lori Hopkins; email correspondence
                   with all Plaintiffs'' counsel and Defendants' counsel; telecon with Kila Hagler
                   regarding Rule 26 disclosures; telecon with all Plaintiffs' counsel regarding
 11/1/2019 KJZG    depositions and Rule 26 disclosures; prepare Kila Hagler's Rule 26 disclosures         2.4
                   Email correspondence with Kila Hagler and all Plaintiffs' counsel regarding
 11/4/2019 KJZG    deposition preparation                                                                 0.2
                   Email correspondence with all Plaintiffs' counsel regarding Plaintiffs'
 11/5/2019 KJZG    depositions                                                                            0.3
                   Email correspondence with all Plaintiffs' counsel regarding Plaintiffs'
 11/7/2019 KJZG    depositions                                                                            0.4
                   Email correspondence with Kila Hagler regarding deposition preparation; email
                   correspondence with all Plaintiffs' counsel regarding Rule 26 disclosures for
11/11/2019 KJZG    Kila Hagler; attention to Kila Hagler's Rule 26 disclosures                            0.4
                   Revise Kila Hagler's Rule 26 disclosures; email correspondence with all
11/12/2019 KJZG    Plaintiffs' counsel regarding same                                                     0.7
                   Conference with Ryan McDaniels regarding strategy for Defendants' corporate
                   representative depositions; email correspondence with all Plaintiffs' counsel
                   regarding same throughout day; attention to Defendants' objections to corporate
11/13/2019 KJZG    representative deposition notices and topics                                           1.2




                  Case 2:19-cv-04054-NKL Document 78-1 Filed 05/18/20 Page 18 of 24
                   Email correspondence with all Plaintiffs' counsel and Defendants' counsel
                   regarding Plaintiffs' depositions; continue preparing Kila Hagler's Rule 26
                   disclosures; prepare Lori Hopkins' supplemental discovery responses; attention
11/14/2019 KJZG    to research regarding corporate representative depositions                            2
                   Finalize Kila Hagler's Rule 26 disclosures; email correspondence with all
                   Plaintiffs' counsel; conference with Kila Hagler regarding deposition
11/15/2019 KJZG    preparation; prepare for Lori Hopkins' and Kila Hagler's depositions                 2.9
                   Attention to Defendants' discovery sent to Kila Hagler; attend depositions of
                   Kila Hagler and Lori Hopkins; conference with Ryan McDaniels regarding Kila
11/18/2019 KJZG    Hagler and Lori Hopkins' depositions                                                 4.6
                   Telecon with all Plaintiffs' counsel regarding litigation strategy, discovery, and
                   depositions; attention to subpoena to Everette Webb; attention to letter sent from
                   Defendants' counsel regarding objections to corporate representative deposition
11/19/2019 KJZG    notice                                                                               0.5
                   Attention to Defendants' objections to corporate representative deposition and
                   our response to same; email correspondence with all Plaintiffs' counsel
11/20/2019 KJZG    regarding deposition of Everette Webb                                                 1
                   Attention to discovery requests sent from Defendants; email correspondence
                   with Kila Hagler regarding same; attention to Defendants' summary to Court
                   regarding discovery dispute; attention to additional payroll records sent from
11/21/2019 KJZG    Defendants                                                                           1.9
11/22/2019 KJZG    Email correspondence with all Plaintiffs' counsel regarding discovery dispute        0.3
                   Attention to Defendants' discovery responses; telecon with all Plaintiffs' counsel
11/25/2019 KJZG    regarding corporate representative depositions                                       0.8
                   Conference with Ryan McDaniels regarding corporate representative deposition,
11/27/2019 KJZG    strategy, and litigation steps                                                       1.1
 12/2/2019 KJZG    Attention to deposition transcripts of Kila Hagler and Lori Hopkins                  0.4
                   Conference with Ryan McDaniels regarding deposition of Everette Webb; legal
                   research regarding attorney-client privilege in relation to Everette Webb and
12/10/2019 KJZG    Defendants' counsel                                                                  1.5
                   Conference with Ryan McDaniels regarding needed research regarding regular
                   rate when a bonus or on-call fee is paid; email correspondence with Kila Hagler;
12/12/2019 KJZG    prepare Kila Hagler's objections and responses to discovery                          2.7

                  Case 2:19-cv-04054-NKL Document 78-1 Filed 05/18/20 Page 19 of 24
                   Continue preparing Kila Hagler's objections and responses to Defendants'
                   discovery requests; telecon with Kila Hagler; prepare Kila Hagler's and Lori
                   Hopkins' objections to Defendants' second discovery requests; legal research
                   regarding regular rate when a bonus or on-call fee is paid for purposes of
12/13/2019 KJZG    calculating damages                                                                   3.2
                   Continue preparing Kila Hagler's responses to Defendants' second discovery
                   requests; legal research regarding regular rate when a bonus or on-call fee is
12/14/2019 KJZG    paid                                                                                  2.7
12/16/2019 KJZG    Finalize Kila Hagler and Lori Hopkins' discovery responses                              1
                   Finalize Lori Hopkins' supplemental discovery responses; conference with Ryan
                   McDaniels regarding estimating damages and regular rate; additional legal
12/17/2019 KJZG    research regarding regular rate                                                       0.9
12/23/2019 KJZG    Telecon with Lori Hopkins regarding case update                                       0.2
12/28/2019 KJZG    Attention to documents recently produced by Defendants                                  1
                   Attention to suggestions in support of Plaintiffs' Motion for Conditional Class
12/31/2019 KJZG    Certification                                                                         0.8
                   Make additional revisions to suggestions in support of Plaintiffs' Motion for
                   Conditional Class Certification and legal research for same; email
  1/2/2020 KJZG    correspondence with all Plaintiffs' counsel regarding same                            4.8
                   Review of proposed class notice; continued attention to and revisions of
                   suggestions in support of Motion for Conditional Class Certification; email
                   correspondence with all Plaintiffs' counsel regarding same; telecon with all
  1/3/2020 KJZG    Plaintiffs' counsel regarding same                                                    2.8
                   Continued attention and revisions to suggestions in support of Motion for
                   Conditional Class Certification; prepare table of contents and table of authorities
  1/4/2020 KJZG    for same                                                                              1.5
                   Attention to finalizing suggestions in support of Motion for Conditional Class
                   Certification and class notice; email correspondence and telecon with all
  1/6/2020 KJZG    Plaintiffs' counsel regarding same                                                    1.2
                   Email correspondence with Kila Hagler regarding status; email correspondence
                   with Lori Hopkins regarding status; email correspondence with all Plaintiffs'
 1/27/2020 KJZG    counsel                                                                               0.5


                  Case 2:19-cv-04054-NKL Document 78-1 Filed 05/18/20 Page 20 of 24
                  Attention to payroll records and preparation of spreadsheet to calculate damages
                  for all CSRs; telecon with all Plaintiffs' counsel regarding settlement analysis
                  and upcoming telecon with Defendants' counsel; telecon with Lori Hopkins
1/31/2020 KJZG    regarding status; telecon with Kila Hagler regarding status                          4.8
                  Attention to payroll records and preparation of spreadsheet to calculate damages
 2/1/2020 KJZG    for all CSRs                                                                         4.4
                  Attention to payroll records and preparation of spreadsheet to calculate damages
 2/2/2020 KJZG    for all CSRs;                                                                         5
                  Attention to payroll records and preparation of spreadsheet to calculate damages
                  for all CSRs; attention to list of corporate entities with improper pay policies
                  and whether we have payroll records showing on-call time for employees of
                  those entities; email correspondence with all Plaintiffs' counsel; attention to
 2/3/2020 KJZG    letter from Defendants' counsel                                                      3.8
                  Email correspondence with all Plaintiffs' counsel regarding potential settlement;
                  email correspondence with Defendants' counsel regarding discovery and
 2/4/2020 KJZG    depositions                                                                          0.5
                  Conference with Ryan McDaniels regarding settlement offer and attention to
                  making outline of considerations for telecon with all Plaintiffs' counsel; telecon
                  with all Plaintiffs' counsel regarding settlement offer; attention to making
2/10/2020 KJZG    counter-settlement offer                                                             1.7
2/11/2020 KJZG    Email correspondence with all Plaintiffs' counsel regarding settlement               0.3
                  Attention to Defendants' response to settlement counter-offer and telecon with
2/12/2020 KJZG    all Plaintiffs' counsel regarding same                                               0.5
2/15/2020 KJZG    Email correspondence with all Plaintiffs' counsel regarding settlement               0.4
2/16/2020 KJZG    Email correspondence with all Plaintiffs' counsel regarding settlement               0.5
                  Email correspondence with all Plaintiffs' counsel regarding settlement and
                  Defendants' request for additional time regarding response to Motion for
2/19/2020 KJZG    Conditional Class Certification                                                      0.3
                  Attention to settlement discussions and email correspondence with all Plaintiffs'
                  counsel regarding same; legal research regarding Court's authority to review
2/21/2020 KJZG    settled attorneys' fee award                                                         0.9




                 Case 2:19-cv-04054-NKL Document 78-1 Filed 05/18/20 Page 21 of 24
                  Email correspondence with Defendants' counsel regarding settlement of
                  attorneys'' fees; attention to fees billed in case; telecon with all Plaintiffs''
2/24/2020 KJZG    counsel regarding attorneys' fees                                                    1.1
2/25/2020 KJZG    Attention to settlement regarding attorneys' fees issues                             0.3
                  Edit and revise billing entries regarding spelling and syntax for inclusion in
3/27/2020 KJZG    Motion for Attorneys' Fees                                                           2.2
                  Edit and revise billing entries regarding spelling and syntax for inclusion in
3/28/2020 KJZG    Motion for Attorneys' Fees                                                            3
                  Edit and revise billing entries regarding spelling and syntax for inclusion in
3/29/2020 KJZG    Motion for Attorneys' Fees                                                           2.3
                  Email correspondence with all Plaintiffs' counsel regarding class notice and
                  attention to wording of same; email correspondence with all Plaintiffs' counsel
 4/3/2020 KJZG    and Defendants' counsel regarding Defendants' request for extension of time          0.5
                  Attention to Motion for Attorneys' Fees issues; attention to settlement issues and
                  Defendants' request for additional time to file settlement agreement; telecon
 4/6/2020 KJZG    with Matt Clement regarding same                                                     0.8
                  Email correspondence with all Plaintiff's counsel; attention to draft settlement
 4/7/2020 KJZG    agreement and proposed revisions to same                                             2.5
                  Review list of locations using on-call from Defendants attached to settlement
                  agreement and cross-reference with master spreadsheet to check whether on-call
                  shifts were weekly or daily; extended telecon with all Plaintiffs' counsel
 4/8/2020 KJZG    regarding draft settlement agreement                                                 2.5
4/10/2020 KJZG    Review draft of class notice; review draft of proposed                               1.2
                  Attention to revisions to proposed class notice; email correspondence with all
                  Plaintiff's counsel regarding same; attention to Defendants' motion for extension
4/13/2020 KJZG    of time                                                                              1.7
                  Review draft notice and order for sending to Defendants; attention to Court's
4/14/2020 KJZG    Order regarding extension of time                                                    0.8
                  Email correspondence with all Plaintiffs' counsel regarding settlement
                  documents; attention to Defendants' revisions to settlement documents; telecon
4/24/2020 KJZG    with all Plaintiffs' counsel regarding settlement documents                          1.6
                  Email correspondence with all Plaintiffs' counsel regarding class notice and
4/27/2020 KJZG    Defendants' refusal to attach list of affected locations                             0.4

                 Case 2:19-cv-04054-NKL Document 78-1 Filed 05/18/20 Page 22 of 24
                  Review unopposed motion for class certification and memorandum in support
                  and prepare suggestions for revisions to same; email correspondence with all
                  Plaintiffs' counsel regarding motion for attorney's fees and other settlement
                  issues; email correspondence with Defendants' counsel regarding settlement
                  issues; review joint motion for approval of settlement and prepare revisions to
4/28/2020 KJZG    same                                                                                  1.5
                  Review joint motion for approval of settlement and prepare revisions to same;
                  review motion for attorney's fees and prepare revisions to same; review
                  Defendants' additional proposed changes to settlement agreement and class
                  notice; telecon with all Plaintiffs' counsel regarding settlement issues; email
                  correspondence with all Plaintiffs' counsel throughout day regarding same; email
                  correspondence with Defendants' counsel regarding settlement issues
4/29/2020 KJZG                                                                                          3.1
                  Email correspondence with all Plaintiffs' counsel regarding settlement issues and
                  motion for attorney's fees, suggestions in support and attachments throughout
                  day; review new draft of in support of motion for attorney's fees; telecon with
                  Kila Hagler regarding settlement; telecon with Lori Hopkins regarding
4/30/2020 KJZG    settlement                                                                             3
                  Finalize settlement documents for filing; email correspondence with all counsel
 5/1/2020 KJZG    throughout day regarding same                                                           1
                                                                                           TOTAL      148.2




                 Case 2:19-cv-04054-NKL Document 78-1 Filed 05/18/20 Page 23 of 24
Date         Attorney    Description                                            Hours
                         Legal research regarding Missouri law on jurisdiction,
   10/12/2018 JTB        proper venue for case, and FLSA                              3.2
                                                                        TOTAL         3.2




         Case 2:19-cv-04054-NKL Document 78-1 Filed 05/18/20 Page 24 of 24
